CONSULTING AGREEMENT

THIS AGREEMENT is dated for reference the 1st day of March, 2006.

BETWEEN:



LUNA TECHNOLOGIES INTERNATIONAL INC., a body corporate with offices at 61-B
Fawcett Road, Coquitlam, British Columbia V3K 6V2





(the “Company”)



AND:



LESLIE JAMES PORTER, with an address at 5A-1500 Alberni Street, Vancouver,
British Columbia V6G 3C9





(the “Contractor”)



WHEREAS:

A. The Company desires to retain the Contractor to provide the Company with the
services detailed in Schedule A hereto (the “Services”) in regards to the
Company’s management and operations;

B. The Contractor has agreed to provide the Services to the Company on the terms
and conditions of this Agreement.

     NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and promises set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
each, the parties hereto agree as follows:

ARTICLE 1
APPOINTMENT AND AUTHORITY OF CONTRACTOR

1.1 Appointment of Contractor. The Company hereby appoints the Contractor to
perform the Services for the benefit of the Company as hereinafter set forth,
and the Company hereby authorizes the Contractor to exercise such powers as
provided under this Agreement. The Contractor accepts such appointment on the
terms and conditions herein set forth.

1.2 Performance of Services. The Services hereunder have been and shall continue
to be provided on the basis of the following terms and conditions:

(a)      the Contractor shall report directly to the Chief Executive Officer
and/or President of the Company;   (b)      the Contractor shall faithfully,
honestly and diligently serve the Company and cooperate with the Company and
utilize maximum professional skill and care to ensure that all services rendered
hereunder, including the Services, are to the satisfaction of the Company,
acting reasonably, and the Contractor shall provide any other services not  

 

--------------------------------------------------------------------------------

- 2 -


specifically mentioned herein, but which by reason of the Contractor's
capability the Contractor knows or ought to know to be necessary to ensure that
the best interests of the Company are maintained; and

(c)      the Company shall report the results of the Contractor's duties
hereunder as may be requested by the Company from time to time.  

1.3 Authority of Contractor. The Contractor shall have no right or authority,
express or implied, to commit or otherwise obligate the Company in any manner
whatsoever except to the extent specifically provided herein or specifically
authorized in writing by the Company.

1.4 Independent Contractor. In performing the Services, the Contractor shall be
an independent contractor and not an employee or agent of the Company, except
that the Contractor shall be the agent of the Company solely in circumstances
where the Contractor must be the agent to carry out its obligations as set forth
in this Agreement. Nothing in this Agreement shall be deemed to require the
Contractor to provide the Services exclusively to the Company and the Contractor
hereby acknowledges that the Company is not required and shall not be required
to make any remittances and payments required of employers by statute on the
Contractor's behalf and the Contractor or any of its agents shall not be
entitled to the fringe benefits provided by the Company to its employees.

ARTICLE 2
CONTRACTOR'S AGREEMENTS


2.1 Expense Statements. The Contractor may incur expenses in the name of the
Company as agreed in advance in writing by the Company, provided that such
expenses relate solely to the carrying out of the Services. The Contractor will
immediately forward all invoices for expenses incurred on behalf of and in the
name of the Company and the Company agrees to pay said invoices directly on a
timely basis. The Contractor agrees to obtain approval from the Company in
writing for any individual expense of $1,000 or greater or any aggregate expense
in excess of $1,000 incurred in any given month by the Contractor in connection
with the carrying out of the Services.

2.2 Regulatory Compliance. The Contractor agrees to comply with all applicable
securities legislation and regulatory policies in relation to providing the
Services, including but not limited to United States securities laws (in
particular, Regulation FD) and the policies of the United States Securities and
Exchange Commission.

2.3 Prohibition Against Insider Trading. The Contractor hereby acknowledges that
the Contractor is aware, and further agrees that the Contractor will advise
those of its directors, officers, employees and agents who may have access to
Confidential Information, that United States securities laws prohibit any person
who has material, non-public information about a company from purchasing or
selling securities of such a company or from communicating such information to
any other person under circumstances in which it is reasonably foreseeable that
such person is likely to purchase or sell such securities.

ARTICLE 3
COMPANY'S AGREEMENTS


3.1 Remuneration. As compensation for the Services rendered, the Contractor
shall receive a monthly management fee of CDN$2,500, payable in equal monthly
instalments on the first day of the month to which payment of such management
fee relates.

 

--------------------------------------------------------------------------------

- 3 -


3.2 Compensation Shares. The compensation for the Services rendered by the
Contractor pursuant to this Agreement shall also be payable in 500,000 shares of
the Company's common stock (the “Compensation Shares”) for the Term.

3.3 Voting of Compensation Shares. The Contractor covenants and agrees that,
with respect to the Compensation Shares that it receives, it shall, at all times
that it is the beneficial owner of such shares, vote such shares on all matters
coming before it as a stockholder of the Company in the same manner as the
majority of the board of directors of the Company shall recommend.

3.4 Information. Subject to the terms of this Agreement, including without
limitation Article 5 hereof, and provided that the Contractor agrees that it
will not disclose any material non-public information to any person or entity,
the Company shall make available to the Contractor such information and data and
shall permit the Contractor to have access to such documents as are reasonably
necessary to enable it to perform the Services under this Agreement. The Company
also agrees that it will act reasonably and promptly in reviewing materials
submitted to it from time to time by the Contractor and inform the Contractor of
any material inaccuracies or omissions in such materials.

ARTICLE 4
DURATION, TERMINATION AND DEFAULT


4.1 Effective Date. This Agreement shall become effective as of the 1st day of
March, 2006 (the “Effective Date”), and shall continue to February 28, 2007 (the
“Term”) or until earlier terminated pursuant to the terms of this Agreement.

4.2 Termination. Without prejudicing any other rights that the Company may have
hereunder or at law or in equity, the Company may terminate this Agreement
immediately upon delivery of written notice to the Contractor if:

(a)      the Contractor breaches section 2.2 of this Agreement;   (b)      the
Contractor breaches any other material term of this Agreement and such breach is
not cured to the reasonable satisfaction of the Company within thirty (30) days
after written notice describing the breach in reasonable detail is delivered to
the Contractor;   (c)      the Company acting reasonably determines that the
Contractor has acted, is acting or is likely to act in a manner detrimental to
the Company or has violated or is likely to violate the confidentiality of any
information as provided for in this Agreement;   (d)      the Contractor is
unable or unwilling to perform the Services under this Agreement, or   (e)     
the Contractor commits fraud, serious neglect or misconduct in the discharge of
the Services.  

4.3 Duties Upon Termination. Upon termination of this Agreement for any reason,
the Contractor shall upon receipt of all sums due and owing, promptly deliver
the following in accordance with the directions of the Company:

(a)      a final accounting, reflecting the balance of expenses incurred on
behalf of the Company as of the date of termination; and   (b)      all
documents pertaining to the Company or this Agreement, including but not limited
to, all books of account, correspondence and contracts, provided that the
Contractor shall be  



--------------------------------------------------------------------------------

- 4 -


entitled thereafter to inspect, examine and copy all of the documents which it
delivers in accordance with this provision at all reasonable times upon three
(3) days’ notice to the Company.

4.4 Compensation of Contractor on Termination. Upon termination of this
Agreement, the Contractor shall be entitled to receive as its full and sole
compensation in discharge of obligations of the Company to the Contractor under
this Agreement all sums due and payable under this Agreement to the date of
termination and the Contractor shall have no right to receive any further
payments; provided, however, that the Company shall have the right to offset
against any payment owing to the Contractor under this Agreement any damages,
liabilities, costs or expenses suffered by the Company by reason of the fraud,
negligence or wilful act of the Contractor, to the extent such right has not
been waived by the Company.

ARTICLE 5
CONFIDENTIALITY AND NON-COMPETITION

5.1 Maintenance of Confidential Information. The Contractor acknowledges that in
the course of its appointment hereunder the Contractor will, either directly or
indirectly, have access to and be entrusted with information (whether oral,
written or by inspection) relating to the Company or its respective affiliates,
associates or customers (the “Confidential Information”). For the purposes of
this Agreement, “Confidential Information” includes, without limitation, any and
all Developments (as defined herein), trade secrets, inventions, innovations,
techniques, processes, formulas, drawings, designs, products, systems,
creations, improvements, documentation, data, specifications, technical reports,
customer lists, supplier lists, distributor lists, distribution channels and
methods, retailer lists, reseller lists, employee information, financial
information, sales or marketing plans, competitive analysis reports and any
other thing or information whatsoever, whether copyrightable or uncopyrightable
or patentable or unpatentable. The Contractor acknowledges that the Confidential
Information constitutes a proprietary right, which the Company is entitled to
protect. Accordingly the Contractor covenants and agrees that during the Term
and thereafter until such time as all the Confidential Information becomes
publicly known and made generally available through no action or inaction of the
Contractor, the Contractor will keep in strict confidence the Confidential
Information and shall not, without prior written consent of the Company in each
instance, disclose, use or otherwise disseminate the Confidential Information,
directly or indirectly, to any third party.

5.2 Exceptions. The general prohibition contained in Section 5.1 against the
unauthorized disclosure, use or dissemination of the Confidential Information
shall not apply in respect of any Confidential Information that:

(a)      is available to the public generally in the form disclosed;   (b)     
becomes part of the public domain through no fault of the Contractor;   (c)     
is already in the lawful possession of the Contractor at the time of receipt of
the Confidential Information; or   (d)      is compelled by applicable law to be
disclosed, provided that the Contractor gives the Company prompt written notice
of such requirement prior to such disclosure and provides assistance in
obtaining an order protecting the Confidential Information from public
disclosure.  

5.3 Developments. Any information, data, work product or any other thing or
documentation whatsoever which the Contractor, either by itself or in
conjunction with any third party, conceives, makes,



--------------------------------------------------------------------------------

- 5 -


develops, acquires or acquires knowledge of during the Contractor’s appointment
with the Company or which the Contractor, either by itself or in conjunction
with any third party, shall conceive, make, develop, acquire or acquire
knowledge of (collectively the “Developments”) during the Term or at any time
thereafter during which the Contractor is engaged by the Company that is related
to the business of designing and supplying security systems for the cargo
transit industry shall automatically form part of the Confidential Information
and shall become and remain the sole and exclusive property of the Company.
Accordingly, the Contractor does hereby irrevocably, exclusively and absolutely
assign, transfer and convey to the Company in perpetuity all worldwide right,
title and interest in and to any and all Developments and other rights of
whatsoever nature and kind in or arising from or pertaining to all such
Developments created or produced by the Contractor during the course of
performing this Agreement, including, without limitation, the right to effect
any registration in the world to protect the foregoing rights. The Company shall
have the sole, absolute and unlimited right throughout the world, therefore, to
protect the Developments by patent, copyright, industrial design, trademark or
otherwise and to make, have made, use, reconstruct, repair, modify, reproduce,
publish, distribute and sell the Developments, in whole or in part, or combine
the Developments with any other matter, or not use the Developments at all, as
the Company sees fit.

5.4 Protection of Developments. The Contractor does hereby agree that, both
before and after the termination of this Agreement, the Contractor shall perform
such further acts and execute and deliver such further instruments, writings,
documents and assurances (including, without limitation, specific assignments
and other documentation which may be required anywhere in the world to register
evidence of ownership of the rights assigned pursuant hereto) as the Company
shall reasonably require in order to give full effect to the true intent and
purpose of the assignment made under Section 5.3 hereof. If the Company is for
any reason unable, after reasonable effort, to secure execution by the
Contractor on documents needed to effect any registration or to apply for or
prosecute any right or protection relating to the Developments, the Contractor
hereby designates and appoints the Company and its duly authorized officers and
agents as the Contractor’s agent and attorney to act for and in the Contractor’s
behalf and stead to execute and file any such document and do all other lawfully
permitted acts necessary or advisable in the opinion of the Company to effect
such registration or to apply for or prosecute such right or protection, with
the same legal force and effect as if executed by the Contractor.

5.5 Remedies. The parties to this Agreement recognize that any violation or
threatened violation by the Contractor of any of the provisions contained in
this Article 5 will result in immediate and irreparable damage to the Company
and that the Company could not adequately be compensated for such damage by
monetary award alone. Accordingly, the Contractor agrees that in the event of
any such violation or threatened violation, the Company shall, in addition to
any other remedies available to the Company at law or in equity, be entitled as
a matter of right to apply to such relief by way of restraining order, temporary
or permanent injunction and to such other relief as any court of competent
jurisdiction may deem just and proper.

5.6 Reasonable Restrictions. The Contractor agrees that all restrictions in this
Article 5 are reasonable and valid, and all defenses to the strict enforcement
thereof by the Company are hereby waived by the Contractor.

ARTICLE 6
DEVOTION TO CONTRACT


6.1 Devotion to Contract. During the term of this Agreement, the Contractor
shall devote sufficient time, attention, and ability to the business of the
Company, and to any associated company, as is reasonably necessary for the
proper performance of the Services pursuant to this Agreement. Nothing contained
herein shall be deemed to require the Contractor to devote its exclusive time,
attention and



--------------------------------------------------------------------------------

- 6 -


ability to the business of the Company. During the term of this Agreement, the
Contractor shall, and shall cause each of its agents assigned to performance of
the Services on behalf of the Contractor, to:

(a)      at all times perform the Services faithfully, diligently, to the best
of its abilities and in the best interests of the Company;   (b)      devote
such of its time, labour and attention to the business of the Company as is
necessary for the proper performance of the Services hereunder; and   (c)     
refrain from acting in any manner contrary to the best interests of the Company
or contrary to the duties of the Contractor as contemplated herein.  

6.2 Other Activities. The Contractor shall not be precluded from acting in a
function similar to that contemplated under this Agreement for any other person,
firm or company.

ARTICLE 7
PRIVATE PLACEMENT OF COMPENSATION SHARES

7.1 Documents Required from Contractor. The Contractor shall complete, sign and
return to the Company as soon as possible, on request by the Company, such
additional documents, notices and undertakings as may be required by regulatory
authorities and applicable law.

7.2      Acknowledgements of Contractor The Contractor acknowledges and agrees
that:     (a)      the Contractor agrees and acknowledges that none of the
Compensation Shares have been registered under the Securities Act of 1933 or
under any state securities or "blue sky" laws of any state of the United States,
and, unless so registered, may not be offered or sold in the United States or,
directly or indirectly, to U.S. Persons (as that term is defined in Regulation S
under the Securities Act of 1933), except in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the
Securities Act of 1933, or pursuant to an exemption from, or in a transaction
not subject to, the registration requirements of the Securities Act of 1933 and
in each case only in accordance with applicable state securities laws. However,
the parties acknowledge that the Company shall register the Compensation Shares
within one year from the date of this Agreement;     (b)      the Contractor has
not acquired the Compensation Shares as a result of, and will not itself engage
in, any “directed selling efforts” (as defined in Regulation S under the 1933
Act) in the United States in respect of any of the Securities which would
include any activities undertaken for the purpose of, or that could reasonably
be expected to have the effect of, conditioning the market in the United States
for the resale of any of the Compensation Shares; provided, however, that the
Contractor may sell or otherwise dispose of any of the Compensation Shares
pursuant to registration thereof under the 1933 Act and any applicable state
securities laws or under an exemption from such registration requirements;    
(c)      the Compensation Shares will be subject in the United States to a one
(1) year hold period from the date of issuance of the Compensation Shares unless
such Compensation Shares are registered with the Securities and Exchange
Commission (“SEC”);     (d)      the decision to execute this Agreement and
purchase the Compensation Shares agreed to be purchased hereunder has not been
based upon any oral or written representation as to  



--------------------------------------------------------------------------------

- 7 -


              fact or otherwise made by or on behalf of the Company other than
those made by the Company in the information the Company has filed with the SEC;

(e)      it will indemnify and hold harmless the Company and, where applicable,
its directors, officers, employees, agents, advisors and shareholders from and
against any and all loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all fees, costs and expenses whatsoever
reasonably incurred in investigating, preparing or defending against any claim,
lawsuit, administrative proceeding or investigation whether commenced or
threatened) arising out of or based upon any representation or warranty of the
Contractor contained herein or in any document furnished by the Contractor to
the Company in connection herewith being untrue in any material respect or any
breach or failure by the Contractor to comply with any covenant or agreement
made by the Contractor to the Company in connection therewith;   (f)      the
issuance and sale of the Compensation Shares to the Contractor will not be
completed if it would be unlawful;   (g)      the Compensation Shares are not
listed on any stock exchange or subject to quotation and no representation has
been made to the Contractor that the Compensation Shares will become listed on
any other stock exchange or subject to quotation on any other quotation system
except that market makers are currently making markets in the Company’s common
stock on the OTC Bulletin Board;   (h)      no securities commission or similar
regulatory authority has reviewed or passed on the merits of the Compensation
Shares;   (i)      there is no government or other insurance covering the
Compensation Shares;   (j)      there are risks associated with an investment in
the Compensation Shares, including the risk that the Contractor could lose all
of its investment;   (k)      the Contractor and the Contractor’s advisor(s)
have had a reasonable opportunity to ask questions of and receive answers from
the Company in connection with the distribution of the Compensation Shares
hereunder, and to obtain additional information, to the extent possessed or
obtainable without unreasonable effort or expense, necessary to verify the
accuracy of the information about the Company;   (l)      the books and records
of the Company were available upon reasonable notice for inspection, subject to
certain confidentiality restrictions, by the Contractor during reasonable
business hours at its principal place of business, and all documents, records
and books in connection with the distribution of the Compensation Shares
hereunder have been made available for inspection by the Contractor, the
Contractor’s lawyer and/or advisor(s);   (m)      the Company will refuse to
register any transfer of the Compensation Shares not made in accordance with the
provisions of Regulation S, pursuant to an effective registration statement
under the 1933 Act or pursuant to an available exemption from the registration
requirements of the 1933 Act;   (n)      the statutory and regulatory basis for
the exemption claimed for the offer of the Compensation Shares, although in
technical compliance with Regulation S, would not be  



--------------------------------------------------------------------------------

- 8 -


              available if the offering is part of a plan or scheme to evade the
registration provisions of the 1933 Act; and

(o)      the Contractor has been advised to consult the Contractor’s own legal,
tax and other advisors with respect to the merits and risks of an investment in
the Compensation Shares and with respect to applicable resale restrictions, and
it is solely responsible (and the Company is not in any way responsible) for
compliance with:     (i)      any applicable laws of the jurisdiction in which
the Contractor is resident in connection with the distribution of the
Compensation Shares hereunder, and     (ii)      applicable resale restrictions.
 

7.3 Representations, Warranties and Covenants of the Contractor. The Contractor
hereby represents and warrants to and covenants with the Company (which
representations, warranties and covenants shall survive the end of the expiry of
the Term or early termination of this Agreement) that:

(a)      the Contractor is not a U.S. Person and is a resident in Canada;   (b) 
    the Contractor is not acquiring the Compensation Shares for the account or
benefit of, directly or indirectly, any U.S. Person;   (c)      the sale of the
Compensation Shares to the Contractor as contemplated in this Agreement complies
with or is exempt from the applicable securities legislation of the jurisdiction
of residence of the Contractor;   (d)      the Contractor is acquiring the
Compensation Shares for investment only and not with a view to resale or
distribution and, in particular, it has no intention to distribute either
directly or indirectly any of the Compensation Shares in the United States or to
U.S.     Persons;   (e)      the Contractor is outside the United States when
receiving and executing this Agreement and is acquiring the Compensation Shares
as principal for the Contractor’s own account, for investment purposes only, and
not with a view to, or for, resale, distribution or fractionalisation thereof,
in whole or in part, and no other person has a direct or indirect beneficial
interest in such Compensation Shares;   (f)      the entering into of this
Agreement and the transactions contemplated hereby have been duly authorized by
all necessary corporate action on the part of the Contractor;   (g)      the
entering into of this Agreement and the transactions contemplated thereby will
not result in the violation of any of the terms and provisions of any law
applicable to the Contractor, or of any agreement, written or oral, to which the
Contractor may be a party or by which the Contractor is or may be bound;   (h) 
    the Contractor has duly executed and delivered this Agreement and it
constitutes a valid and binding agreement of the Contractor enforceable against
the Contractor in accordance with its terms;   (i)      the Contractor has the
requisite knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of the prospective investment in the
Compensation Shares and the Company;  



--------------------------------------------------------------------------------

- 9 -


(j)      the Contractor is not an underwriter of, or dealer in, the common
shares of the Company, nor is the Contractor participating, pursuant to a
contractual agreement or otherwise, in the distribution of the Compensation
Shares;   (k)      the Contractor is not aware of any advertisement of
pertaining to the Company or any of the Compensation Shares; and   (l)      no
person has made to the Contractor any written or oral representations:     (i) 
    that any person will resell or repurchase any of the Compensation Shares;  
  (ii)      that any person will refund the purchase price of any of the
Compensation Shares;     (iii)      as to the future price or value of any of
the Compensation Shares; or     (iv)      that any of the Compensation Shares
will be listed and posted for trading on any stock exchange or automated dealer
quotation system or that application has been made to list and post any of the
Compensation Shares of the Company on any stock exchange or automated dealer
quotation system, except that currently certain market makers make market in the
common shares of the Company on the OTC Bulletin Board.  

7.4 Legending of Compensation Shares. The Contractor hereby acknowledges that
upon the issuance thereof, and until such time as the same is no longer required
under the applicable securities laws and regulations, the certificates
representing any of the Compensation Shares will bear a legend in substantially
the following form:

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.

7.5 The Contractor hereby acknowledges and agrees to the Company making a
notation on its records or giving instructions to the registrar and transfer
agent of the Company in order to implement the restrictions on transfer set
forth and described in this Agreement.



--------------------------------------------------------------------------------

- 10 -


ARTICLE 8
MISCELLANEOUS


8.1 Notices. All notices required or allowed to be given under this Agreement
shall be made either personally by delivery to or by facsimile transmission to
the address as hereinafter set forth or to such other address as may be
designated from time to time by such party in writing:

(a) in the case of the Company, to:




Luna Technologies International Inc.,
61-B Fawcett Road,
Coquitlam, British Columbia

Attention: Kimberly Landry

Fax No. (604) 526-8995




(b) and in the case of the Contractor to:




Leslie James Porter
5A-1500 Alberni Street
Vancouver, BC V6G 3C9

Facsimile: (604) 681-6638




8.2 Change of Address. Any party may, from time to time, change its address for
service hereunder by written notice to the other party in the manner aforesaid.

8.3 Entire Agreement. As of from the date hereof, any and all previous
agreements, written or oral between the parties hereto or on their behalf
relating to the appointment of the Contractor by the Company are null and void.
The parties hereto agree that they have expressed herein their entire
understanding and agreement concerning the subject matter of this Agreement and
it is expressly agreed that no implied covenant, condition, term or reservation
or prior representation or warranty shall be read into this Agreement relating
to or concerning the subject matter hereof or any matter or operation provided
for herein.

8.4 Further Assurances. Each party hereto will promptly and duly execute and
deliver to the other party such further documents and assurances and take such
further action as such other party may from time to time reasonably request in
order to more effectively carry out the intent and purpose of this Agreement and
to establish and protect the rights and remedies created or intended to be
created hereby.

8.5 Waiver. No provision hereof shall be deemed waived and no breach excused,
unless such waiver or consent excusing the breach is made in writing and signed
by the party to be charged with such waiver or consent. A waiver by a party of
any provision of this Agreement shall not be construed as a waiver of a further
breach of the same provision.

8.6 Amendments in Writing. No amendment, modification or rescission of this
Agreement shall be effective unless set forth in writing and signed by the
parties hereto.

8.7 Assignment. Except as herein expressly provided, the respective rights and
obligations of the Contractor and the Company under this Agreement shall not be
assignable by either party without the written consent of the other party and
shall, subject to the foregoing, enure to the benefit of and be



--------------------------------------------------------------------------------

- 11 -


binding upon the Contractor and the Company and their permitted successors or
assigns. Nothing herein expressed or implied is intended to confer on any person
other than the parties hereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement.

8.8 Severability. In the event that any provision contained in this Agreement
shall be declared invalid, illegal or unenforceable by a court or other lawful
authority of competent jurisdiction, such provision shall be deemed not to
affect or impair the validity or enforceability of any other provision of this
Agreement, which shall continue to have full force and effect.

8.9 Headings. The headings in this Agreement are inserted for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement.

8.10 Number and Gender. Wherever the singular or masculine or neuter is used in
this Agreement, the same shall be construed as meaning the plural or feminine or
a body politic or corporate and vice versa where the context so requires.

8.11 Time. Time shall be of the essence of this Agreement. In the event that any
day on or before which any action is required to be taken hereunder is not a
business day, then such action shall be required to be taken at or before the
requisite time on the next succeeding day that is a business day. For the
purposes of this Agreement, “business day” means a day which is not Saturday or
Sunday or a statutory holiday in Reno, Nevada, U.S.A.

8.12 Enurement. This Agreement is intended to bind and enure to the benefit of
the Company, its successors and assigns, and the Contractor and the personal
legal representatives of the Contractor.

8.13 Counterparts. This Agreement may be executed in several counterparts, each
of which will be deemed to be an original and all of which will together
constitute one and the same instrument.

8.14 Currency. Unless otherwise provided, all dollar amounts referred to in this
Agreement are in lawful money of the United States of America.

8.15 Electronic Means. Delivery of an executed copy of this Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Agreement as of the effective date of this Agreement.

8.16 Proper Law. This Agreement will be governed by and construed in accordance
with the law of British Columbia. The parties hereby attorn to the jurisdiction
of the Courts in the Province of British Columbia.

     IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
day and year first above written.

LUNA TECHNOLOGIES INTERNATIONAL INC.

Per:  /s/ Kimberly Landry    Authorized Signatory  Name:  Kimberly Landry 
Title:  CEO 




--------------------------------------------------------------------------------

- 12 -


/s/ signed

Leslie James Porter



--------------------------------------------------------------------------------

SCHEDULE A


Pursuant to the Consulting Agreement, the Contractor will perform the following
services:

Towards compliance with all applicable regulatory statutes and accounting rules,
and the building and maintenance of internal control procedures to meet or
exceed applicable rules and regulations, the duties of a Chief Financial
Officer; such duties including but not limited to, communication, liaison and
coordination with:

 * the Company’s Board of Directors and senior management;
 * internal and external accountants;
 * external auditor;
 * external legal counsel;
 * existing share and debt holders;
 * current and potential bankers;
 * other potential equity or debt funders;
 * market makers;
 * investor relations consultants;
 * stock registrar and transfer agent;
 * business development consultants; and
 * representatives of potential business and property acquisition/disposition
   candidates.



--------------------------------------------------------------------------------